Citation Nr: 1500108	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to September 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

Bilateral hearing loss is not shown to have had its onset during service; sensorineural hearing loss (SNHL) was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and a bilateral hearing loss disability is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in July 2011.  The Veteran was notified of the evidence needed to substantiate the claim; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to his claim, but he declined a hearing.  The RO has obtained the Veteran's service personnel and service treatment records (STRs).  The Veteran has not identified any additionally available evidence, such as VA or private treatment records, for consideration in his appeal.  Further, to assist him in substantiating his claim, VA has provided the Veteran an examination by an audiologist in August 2011, which was followed up with an addendum VA opinion by a physician (because the audiologist could not furnish an opinion in light of the fact that the claims file and service treatment records were unavailable to him).  38 U.S.C.A. § 5103A(d).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

An overview of the case shows that in an original application for VA disability compensation filed in December 2009, the Veteran claimed several disabilities were related to his military service, but hearing loss was not among them.  In a June 2011 statement, he asserted that he was filing a claim of service connection for hearing loss (and tinnitus) because he was exposed to noise from tanks firing 105 caliber guns, without hearing protection, during service.  In a September 2011 rating decision, the RO granted service connection for tinnitus but denied service connection for bilateral hearing loss, based on the Veteran's statements, his service treatment records, and VA examination reports of August 2011 and September 2011.  The RO had essentially determined that the Veteran's current bilateral hearing loss had not been linked to service.  In a January 2012 statement, the Veteran disagreed with the RO's decision, arguing that his hearing loss started while he was in the service, along with his tinnitus.  He asserted he was exposed to tank fire from M-60 tanks.  In a February 2012 statement of the case, the RO conceded that the Veteran was exposed to at least a moderate level of noise exposure during service, based on his military occupational specialty; however, the RO continued to deny the claim.  In his substantive appeal, received in May 2012, the Veteran stated that he recalled from his military exit physical examination that hearing loss was documented.  In a September 2014 statement, the Veteran's representative argued that case law (Hensley v. Brown, 5 Vet. App. 155 (1993)) did not preclude service connection for hearing loss that was found to be within normal limits at the time of separation.

As to the relevant evidence in the file, service personnel records show that the Veteran served on active duty from September 1972 to September 1975.  His military occupational specialty was motor transport operator.  His personnel records do not reflect that he received any combat decorations, nor has he claimed a hearing loss disability from engaging in combat.  His service treatment records (STRs), including his May 1975 separation examination report, are silent for any complaints, findings, treatment, or diagnoses relating to hearing loss.  

Audiometry on a service entrance examination in November 1971 revealed that puretone thresholds, in decibels, were: 

			HERTZ		 		
      500	1000	2000	3000	4000 
RIGHT	5	0	0	N/A	35 
LEFT		15	10	10	N/A	10

On a May 1975 separation examination audiometry puretone thresholds were: 

			HERTZ		 		
      500	1000	2000	3000	4000 
RIGHT	0	0	0	N/A	0 
LEFT		0	0	0	N/A	25 

Thus, on the basis of the service treatment records alone, the bilateral hearing loss (under VA standards for hearing loss disability) were not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) is not established. 

Further, although service records show that the Veteran's military occupational specialty likely involved noise exposure of some level, there was no complaint or finding of hearing loss in service.  It is also significant that at the time of the physical examination for separation, on a Report of Medical History dated in May 1975, the Veteran specifically denied hearing loss (then and in the past), and there was no hearing loss identified or diagnosed at that time.  As to his present health at that time, the Veteran indicated that it was "good."  

The Veteran is competent to describe bilateral hearing loss even though the symptoms were not recorded during service, but as the service treatment records lack the documentation of the combination of manifestations sufficient to identify the hearing loss and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  As will be explained, there is not continuity of symptomatology after service to support the Veteran's claim. 

The Veteran was separated from active service in September 1975.  It was nearly 35 years after service when he initially filed a claim with VA in December 2009 for compensation in relation to numerous other disabilities, and it was not until more than a year after that when he added a claim of service connection for bilateral hearing loss in June 2011.  Medical records in the file show that the initial documentation of a hearing loss disability (under VA standards) was on VA examination in August 2011.  The Veteran has not furnished any evidence of documented hearing loss prior to August 2011.  Therefore, as shown by the medical record, the initial documentation of hearing loss under VA standards for hearing loss disability comes 35 years after the Veteran's discharge from service.  The absence of continuity of symptoms, from active service which ended in 1975 until 2011, is persuasive evidence against continuity of symptomatology.  Thus, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the claim.  

However, it is recognized that the Veteran is competent to describe symptoms of hearing loss during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  In statements, it does not appear that he has specifically claimed to experience hearing loss ever since service.  Rather, he has asserted only that hearing loss started in service, and not that it has been continuous ever since then.  

In any case, the absence of medical evidence of continuity of symptomatology combined with the objective finding on the separation examination of no hearing loss under VA standards for hearing disability, and the Veteran's own specific denial of hearing loss at separation outweigh any of his current statements that may imply a continuity.  This is so because the current statements lack credibility in light of the contemporaneous record during and after service.  Stated another way, any assertions of hearing loss existing from the time of service, while competent, lack credibility both because they are self-serving and because they have been inconsistent, including with other evidence of record.  If the Veteran had hearing loss that started in service and continued thereafter, he presumably would have reported hearing loss when questioned about it at the time of the separation examination in May 1975, as he had reported a history of other disabilities at that time.  In other words, when he had the opportunity to report any hearing loss during service, he did not do so.  Moreover, his memory is subject to question.  For example, in support of his claim, the Veteran stated that he recalled hearing loss was documented on his military exit physical examination, whereas the actual separation physical examination report does not reflect a hearing loss disability.  

Therefore, based on the Veteran's statements and medical records, there is no continuity of symptomatology to support the claim of service connection for bilateral hearing loss.  As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Further, such documentation of confirmed hearing loss under VA standards for hearing loss disability, coming more than 35 years after service separation, is well beyond the one year presumptive period for SNHL as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for SNHL on a chronic disease presumptive basis is not established.  

The Board now turns to the question of whether service connection for bilateral hearing loss may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  An August 2011 VA audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  15, 20, 30, 80, and 95 in the right ear, and 15, 25, 25, 60, and 60 in the left ear.  The speech recognition score, using the Maryland CNC word list, was 94 percent in both ears.  The audiologic tests indicated sensorineural hearing loss bilaterally.  Thus, there is definitive medical evidence of current bilateral hearing loss.  The record contains statements by two VA examiners - an audiologist in August 2011 and a physician in September 2011 - concerning whether the hearing loss may be related to in-service noise exposure.  The audiologist was unable to render an opinion beyond resort to mere speculation in August 2011 because the claims file, including the Veteran's service treatment records, were not available to him.  Thus, an addendum opinion was sought.  

In September 2011, a physician reviewed the claims file, including the August 2011 VA examination report, which contained a discussion of the Veteran's military, occupational, and recreational noise exposure history.  The examiner opined that the current neurological-sensory hearing loss in both ears was not due to military acoustical trauma.  He noted that despite the presence of a shift in hearing from the time of the enlistment audiogram to the discharge audiogram (as shown in the left ear only at 4000 Hertz), the Veteran's hearing was normal, including by VA standards, on the discharge audiometric testing.  He furnished rationale that cited to conclusions drawn by the Institute of Medicine, from medical and scientific studies.  For example, it was noted that evidence from studies was "sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure... Most recovery to stable hearing thresholds occurs within 30 days."  Also, he noted that current science showed that "...a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The examiner concluded that if hearing was normal upon discharge, as here, there was no evidence of hearing damage due to military noise exposure, and that any worsening of hearing from the time of discharge to current time was due to noise exposure between the times of discharge to the present.  He found the literature on the matter supported his assessment, even where there was a shift in hearing between entrance and exit audiometric testing, as in this case.  

The September 2011 VA opinion, which is not favorable to the Veteran's claim as it discounts an etiologic link between his existing hearing loss bilaterally on the one hand and his active duty service on the other hand, is probative of the issue at hand.  Moreover, it is not contradicted or opposed by any other medical opinions.  The Veteran's representative asserted that a finding of normal hearing loss at the time of separation was not fatal to establishing service connection for hearing loss disability; however, in this case, the medical evidence from service and at present is clearly not supportive of the Veteran's claim.   

The Board notes that the Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  Although he is competent to describe symptoms of hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined) is not a condition found under caselaw to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiometric testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that a layperson is competent to identify.  Where, as here, the determinative question involves a nexus or causation where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a layperson, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current bilateral hearing loss either had onset during service or is related to an injury, disease, or event in service. 

The preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


